Citation Nr: 0903228	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-36 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for lumbar degenerative disc disease with 
osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The veteran had active military service from June 1982 to May 
1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey which granted service connection for 
lumbar degenerative disc disease with an evaluation of 10 
percent effective October 16, 2003.  In a rating decision 
dated in March 2006 the rating was increased from 10 to 20 
percent effective October 16, 2003.

In February 2007 the veteran's appeal was certified to the 
Board. However, in June 2006 the veteran submitted an 
employer statement that pertains to the issue on appeal.  VA 
regulations provide that upon receipt of additional pertinent 
evidence after a Statement of the Case or the most recent 
Supplemental Statement of the Case has been issued and before 
the appeal is certified to the Board of Veterans' Appeals and 
the appellate record is transferred to the Board, the agency 
of original jurisdiction will furnish the veteran and his 
representative a Supplemental Statement of the Case.  See 38 
C.F.R. § 19.31; see also 38 C.F.R. § 20.1304 (waiver of 
agency of original jurisdiction review of evidence submitted 
directly to the Board may be waived after a case has been 
certified to the Board).  

Review of the record reveals that the veteran was not issued 
a Supplemental Statement of the Case (SSOC) after the RO's 
receipt of the aforesaid evidence.  If the claim is not 
resolved to the veteran's satisfaction on remand, the SSOC 
issued, before the case is returned to the Board, must 
address the evidence obtained after the Statement of the Case 
was issued.  See 38 C.F.R. § 19.31.

The Board also acknowledges that VA has a duty to assist 
veterans to obtain evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to 
assist includes providing a thorough and contemporaneous 
medical examination.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
As the veteran's last VA examination was in December 2005, 
another VA examination is warranted at this time.  

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
March 8, 2006.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
East Orange VAMC dating from March 8, 
2006, to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

2.  The veteran should be accorded the 
appropriate examination for spine 
disorders.  The report of examination 
should include a detailed account of 
all manifestations of the service-
connected back disability and any 
related neurological abnormalities 
present.  All necessary tests should be 
conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
claims folder and a copy of this remand 
must be made available and reviewed by 
the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for 
all conclusions reached.

3.  After any further development 
deemed necessary, readjudicate the 
issue on appeal. If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 
19.31(b)(1), and be given an 
opportunity to respond. The case should 
then be returned to the Board for 
appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
